DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/023624 filed 03/21/2018, which claims the benefit of the priority of US Provisional application 62/475,688 filed 03/23/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1, 64, 66-74, 76-78, 80, and 82-91 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 112 - NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 91 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.

The response filed 09/14/2022 has introduced NEW MATTER into the claims. The newly added/amended Claim(s) 91 recites “primary melanocyte”. The response did not specifically and adequately point out where support for newly added/amended claim(s) 91 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).
The amended claims now recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly amended claim, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112. Primary melanocytes is not found at all in the disclosure. Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.

Claim Rejections - 35 USC § 103 - NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 64, 66-70, 73-74, 76-78, 80, 82-83, 85 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018273 A1 (hereinafter “the ‘273 publication)- IDS 2019, in view WO 2017/032614 A1 (hereinafter “the ‘614 publication”), Ritschka et al (Genes Dev. 31: 172–183, 2017) and Huang et al. (Dermatol Clin. 2017 Jan; 35(1): 85–93).
 ‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). ‘273 further discloses that the method for treatment or prevention of a disease or condition associated with hair loss (claim 88). ‘273 further discloses that the polypeptide is capable of stimulating the growth of human hair [0022] by prolonging the anagen phase and/or by shortening the telogen phase such that the resting follicles become active [0026, 0330].
‘273 does not disclose a method that comprises delivering a senescent cell.
‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12). ‘614 teaches that the SASP factors include IGFBP-2, -3, -4, -6, -7, GM-CSF, PDGF-BB, TGF-a, TGF-βΙ , TGF-P2, TGF-P3 (page 8-9, section 56).
Even though ‘614 does not explicitly disclose that the tissue regeneration comprises hair growth, Ritschka discloses that the senescence-associated secretory phenotype induces cellular plasticity and tissue regeneration (Title) and further that transient therapeutic delivery of senescent cells was used to drive tissue regeneration (abstract). Ritschka further discloses that treatment with senescent keratinocytes led to development of thick patches of hair (page 177, left col. Line 14-25; page 175, left col. Line 4-15).
With regards to the limitations of claim 66 where the cells are from a hairy nevus, Huang teaches that melanocytes from the nevus express senescence markers (page 4, 3rd paragraph, line 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘273, ‘614, and Ritschka and prepare a method inducing hair growth that comprises delivering an SASP factor or a senescent cell such as keratinocytes because ‘614 teaches that the cells were successful for use in tissue regeneration (abstract). In addition, it would be obvious to one of ordinary skill in the art to use melanocytes derived from hairy nevus because Huang teaches that the cells express senescence markers. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success with the method because Ritschka teaches that the treatment with senescent keratinocytes led to development of thick patches of hair (page 177, left col. Line 14-25; page 175, left col. Line 4-15). The disclosures render obvious claims 1 and 77.
Regarding claims 64 and 78, Ritschka discloses that nonproliferating cells contributes to the loss of functional and regenerative capacity in aged tissues, preventing proliferation of both somatic and stem cells in a cell-intrinsic manner (page 172, right col. Line 1-10).
Regarding claim 66 and 80, Huang teaches that senescent melanocytes from the nevus (page 4, 3rd paragraph, line 1-2).
Regarding claim 67, ‘614 teaches that the cell component includes senescent keratinocytes, preferably more than 10% senescent keratinocytes, further preferably more 30% senescent keratinocytes, more preferably more than 50% senescent keratinocytes, even more preferably more than 70% senescent keratinocytes, particularly more than 90% senescent keratinocytes (claim 6).
Regarding claim 68, ‘614 teaches that the keratinocytes are prepared from a human skin or foreskin, preferably from a human neonatal foreskin (page 3, section 8).
Regarding claim 69 and 70, ‘614 teaches that the composition is administered topically or by irradiation (page 17, 2nd paragraph, line 3; page 4, section 12).
Regarding claim 73 and 74, ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). 
Regarding claim 76, ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12).
Regarding claim 78 ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12). One of ordinary skill in the art would be motivated to use the cells of ‘614 for tissue regeneration of the hair follicles rendering obvious the instant claims.
Regarding claim 82 and 83, ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2) which the instant claim 83 recites that it is an immune cell.
Regarding claim 85 and 88, ‘614 teaches that the SASP factors include IGFBP-2, -3, -4, -6, -7 (claim 16).
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the references method or composition for enhancing or inducing hair growth in a subject at an area affected by hair loss by delivering senescent melanocytes that secrete at least one SASP factor is selected from the group consisting of GDF1, GDF10, GDF11, GDF15, insulin like growth factor binding protein 4 (IGFBP4), insulin like growth factor binding protein 7 (IGFBP7), DHH, WISP1, and INHBA.
The arguments are unpersuasive because the method is suggested by the combination of references (‘273, ‘614 and Ritschka). Furthermore, ‘614 teaches that senescent cells for tissue regeneration and further teaches that factors induced includes IGFBP-2, -3, -4, -6, -7 (claim 9).

Claims 1, 68-74, 76-78, and 82-91 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018273 A1 (hereinafter “the ‘273 publication)- IDS 2019, in view of WO 2016196774 A1 (hereinafter “the ‘774 publication”), WO 2015162282 A1 (hereinafter “the ‘282 publication”).
 The teachings of ‘273 are disclosed above and incorporated herein by reference.
Even though ‘273 teaches that SASP factor has been successfully used to treat hair loss, ‘273 does not explicitly disclose that SASP factor was secreted by at least one senescent cell.
 ‘774 teaches a method or treating a disorder comprising delivering one or more factors produced by a population of cells (claim1) such as self -renewing (SR) cells and senescent (SEN) cells (claim 3) wherein the disorder includes hair loss (claim 13) and that the factors include IGFBP4 (claim 20) and INHBA [0090, 0112, 0176, 0198]. ‘774 teaches that the factors produced from the factor production unit under these conditions may provide therapeutic benefits for: hair growth and morphogenesis [0089].
With regards to the senescent cell being a melanocyte, ‘282 teaches a the use of a composition to treat hair loss or alopecia (claims 12-16) and that the composition comprises fibroblasts, keratinocytes, melanocytes (claim 7; page 8, line 29-30). ‘282 teaches that the method was successful for treating hair loss and regenerating hair follicles (page 1, line 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘273, ‘774 and ‘282 and prepare a method inducing hair growth that comprises delivering a senescent cell such as melanocyte ‘282 because ‘282 teaches that melanocytes have been used for treating hair loss and regenerating hair follicles (page 1, line 6-7). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of the cited references because ‘774 teaches that senescent cells have been successfully used for hair growth and ‘282 teaches that melanocytes have been used for treating hair loss and regenerating hair follicles (page 1, line 6-7). The disclosures render obvious claims 1 and 77.
Regarding claim 68, ‘774 teaches that the cells are human cells [0003].
Regarding claims 69 and 70, ‘774 teaches that the composition comprising the senescent cells is a topical composition [0153, 0240, 0270, 0275, 0276] and that the compositions may be delivered via a syringe, image-guided needle, or other needled device (e.g., microneedle patch) (claim 16; [0273, 0276]).
Regarding claim 71, ‘774 teaches that the composition comprising the cells can be delivered via injection, intradermally [0270].
Regarding claims 73, 74, and 78, ‘774 teaches that other cells may be used such as immune cells [0050] and that it may comprise macrophages, monocytes [0235]. ‘774 further teaches that the composition may comprise self -renewing (SR) cells and senescent (SEN) cells (claim 3).
Regarding claim 76, ‘774 teaches that the composition is used for modulation of immune cells (claim 65) and that it is useful for inducing senescence in a population of stem cells (abstract).
Regarding claims 82, 83, ‘774 teaches that other cells may be used such as immune cells [0050] and that it may comprise macrophages, monocytes [0235].   
Regarding claims 84 and 87, ‘774 teaches that the factors comprises Transforming growth factor beta (claim 20).
Regarding claims 85 and 88, ‘774 teaches that the factors include insulin-like growth factor- binding protein-4 (IGFBP4) (claim 20).
Regarding claims 86 and 89, ‘774 teaches that the factors include INHBA [0090, 0198, 0389, 0406].
Regarding claims 90 and 91, ‘774 teaches that the composition comprises melanocytes (claim 7). Furthermore, ‘774 teaches that the cells were from cell lines [0319] and that the cells induce senescence (claim 73; [0012]). One of ordinary skill in the art would be motivated to use non-senescent melanocytes from a melanocyte cell line.
Conclusion
Claims 1, 64, 66-74, 76-78, 80, and 82-91 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                       
/ARADHANA SASAN/Primary Examiner, Art Unit 1615